On Motion to Dismiss the Appeal.
BREAUX, C. J.
Plaintiffs move to dismiss the appeal on the ground that the court is without jurisdiction ratione materim.
We have considered the issues presented ' in this case touching jurisdiction, and have arrived at the conclusion that this court has jurisdiction, and that appellees were without ground to move for a dismissal of the appeal.
We must therefore decline to dismiss the plea.
- The motion is denied.
On Defendants’ Exception of Plaintiffs' Want of Authority to Sue.
This was an action to enjoin the town of Mansura from issuing a license to sell liquors and from setting aside an election held under the local option law.
In defendants’ answer it is alleged that plaintiffs are not residents of the town of Mansura.
The truth of the allegation is not questioned.
Before pleading to the merits, defendants filed an exception in which they averred that plaintiffs had no right to prosecute this suit. *746because they are not residents of the town of Mansura.
The plaintiffs sought to meet this ground of objection of defendants by arguing substantially that every citizen of the parish was interested in enforcing the parish ordinances against issuing liquor licenses, that the citizens of the town are equally with themselves a part of the parish, and that it is no-t left to them alone to determine whether a parish ordinance should be enforced within the limits of the town.
We do not agree with that view, presented by plaintiffs. ' We are decidedly of the opinion that the town has some authority which is beyond the power of private individuals, not residents within its limits.
The ordinance attacked under proceedings of election and the licenses referred to are primarily concerns of the taxpayer who resides within the limits of the town. Persons residing out of the limits of the town must leave the enforcement of parochial regulations and ordinances to its local agencies.
The municipality is a body corporate, subject to superior authority, it is true; but it is not subject to suits by citizens to enforce duties of a moral nature. Citizens have no interest in the alleged acts of the town of Mansura, if they are illegal.
An action is an assertion in a court of justice of a right given by law. In conferring the right upon the citizen to sue in certain contingency the authorities representing the corporation within whose limits he resides, it does not confer upon him the right to sue the authorities of a corporation in whose jurisdiction he does not reside, in order to have declared null a public ordinance.
We are of opinion that the exception should be maintained. The judgment appealed from is avoided, annulled, and reversed.
The suit is dismissed, at the cost of appellees in both courts.